[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 500 
We think the referee in this action clearly erred in his conclusion of law that the finding of the referee in the special proceeding to sell the real estate of the habitual drunkard as to the amount of the claim of the attorneys was a judgment, or that it became a judgment upon the report of the referee being confirmed and the order of confirmation duly entered in the proper clerk's office. If that finding of the referee, when reported to and confirmed by the court, became a judgment within the meaning of the section of the Code above referred to, then this action was not barred by the Statute of Limitations; but in case that finding was not a judgment, and in case there is no judgment proved in this action, then there are probably some services set forth in the complaint and proved upon the trial which would come within the bar of the six years statute after allowing eighteen months immediately succeeding the death of defendants' intestate. *Page 503 
It is not necessary in the view we take of this case to examine with any great care the question how many of the items, or how large their extent, which come within the bar of the statute. By the proof, as given, we are satisfied that some portion of the claim would come within its bar, but just what proportion and the extent of the plaintiff's claim which would be thus barred it is not necessary to pick out from the various findings of the referee. These findings might be very different if there were no judgment upon which to base the action of the referee herein. It is plain that this action was sustained by the referee, as it has been by the General Term, upon the ground that the finding of the referee in the special proceeding above referred to was, in its character, a judgment, and that the Statute of Limitations applicable to judgments was the one to be applied in this case. We think this had no attribute of a judgment within the meaning of the Code (§ 376), or wherever the word "judgment" is used in that statute. A judgment, either interlocutory or final, is the determination of a court in an action, or, in addition to a judgment in an action, it may be within section 376 a decree for a sum of money, or directing the payment of a sum of money, rendered in a Surrogate's Court of the state. The determination in this proceeding was a mere incident, the hearing upon the petition being for the purpose of determining whether, upon all the facts as stated, it would be for the best interests of the ward that his real estate should be sold for the purpose applied for in the petition. To that end it was necessary and proper to institute an inquiry or investigation into the circumstances of the ward, the amount of his real estate, its value, where situated, how much incumbered and what debts he owed. But the finding of the referee upon such a reference, which was simply to aid the court in coming to a conclusion in regard to the propriety of granting the order for the sale of the real estate of the ward, was not such an adjudication of a fact as partook of the character or nature of a judgment within the meaning of the Code. It was really an adjudication which bound no one, and after it was found and the real estate sold and the money *Page 504 
in the hands of the committee, if from any change of circumstances or from facts coming to their knowledge there was, as they thought, a defense to the claim or to any portion of it, this finding of the referee would not stand in the way of the committee's defense upon the merits in an action brought to enforce the collection of the alleged debt. The committee could in such action show whatever defense there was to the claim and the owner of the claim would be compelled to prove the same by proper and common-law evidence. This adjudication could not be docketed as a judgment, no execution could be issued upon it, and no mandate of the court could issue in regard to it for the collection of the amount in favor of the claimant as upon a final adjudication and judgment upon the rights of the parties.
There being no judgment by virtue of the finding of the referee in the special proceeding, the error of the courts below in finding its existence was an error of law. The judgment below was really based upon it, and it is exceedingly doubtful as to what the findings of fact might or ought to be upon the merits of the case as to the other grounds when the plaintiff is deprived of the benefit of the judgment spoken of.
There must be a reversal of the judgment appealed from and a new trial, with costs to abide the event.
All concur, except HAIGHT, J., not sitting.
Judgment reversed.